 

Exhibit 10.1

 

EXECUTION VERSION

 



NEGOTIABLE DEMAND PROMISSORY NOTE

 

(Grid - - Secured)

 

Principal Amount: $15,000,000 Dated: June 8, 2018

 

FOR VALUE RECEIVED, ECO-STIM ENERGY SOLUTIONS, INC., a Nevada corporation
(“Borrower”), promises to pay to the order of ECO-LENDER, LLC, a Delaware
limited liability company (“FT”), and its registered assigns in lawful money of
the United States of America, the principal sum of FIFTEEN MILLION and 00/100
DOLLARS ($15,000,000), or such lesser sum as shall have been advanced hereunder
in cash as reflected on the attached grid, together with interest, subject to
the terms and condition set forth in this Promissory Note, and any and all duly
executed modifications alterations or amendments hereto, upon demand therefor
made in accordance with this Promissory Note. This Promissory Note is not
intended to evidence a revolving loan. The Borrower shall have no right to
re-borrow any sums that have been advanced and repaid. FT shall have no
obligation to make any advances hereunder after the initial advance made on the
date hereof, even if the full principal amount has not been advanced hereunder.
This Promissory Note is secured by a security interest granted on the date
hereof by the Borrower and certain of members of the Borrower Group (as defined
below) in their respective assets to and in favor of FT.

 

1. INTEREST. Interest on the unpaid principal balance (including interest
accruing after the commencement or during the pendency of any proceeding, action
or case under the Bankruptcy Code (as hereinafter defined) or otherwise, whether
or not allowed in such proceeding, action or case), and all other amounts due
and owing from time to time under this Promissory Note, shall accrue from and
after the date such balance or amount shall have been advanced (or deemed
advanced) hereunder, at the rate per annum equal to the Applicable Rate (as
defined below). The “Applicable Rate” shall mean (x) from and after the date
hereof until, but not including, the fifth (5th) calendar day after the Interest
Change Date (as defined below), TEN (10.00%) PERCENT, (y) from and after the
fifth (5th) calendar day after the Interest Change Date until, but not
including, the ninetieth (90th) calendar day after the Interest Change Date,
FOURTEEN (14.00%) PERCENT, and (z) thereafter, the lesser of TWENTY-FOUR
(24.00%) PERCENT and the Maximum Lawful Rate (as defined below). The “Interest
Change Date” shall mean the earlier of (x) the ninetieth (90th) calendar day
after demand for payment is made in accordance with this Promissory Note, and
(y) the date on which (A) the Borrower, any guarantor of this Promissory Note or
any subsidiary of the Borrower that is not a guarantor of this Promissory Note
(collectively, the “Borrower Group”), files, or its governing body resolves to
file, a petition in bankruptcy or for reorganization under any of the provisions
of the Bankruptcy Code or under state, federal or foreign law applicable to or
for the protection of debtors, (B) any such petition shall be filed against any
member of the Borrower Group unless such petition is dismissed within thirty
(30) days, (C) any member of the Borrower Group makes an assignment for the
benefit or creditors or otherwise becomes insolvent, (D) a trustee, receiver,
custodian or other fiduciary is appointed with respect to the business or assets
of any member of the Borrower Group, (E) any member of the Borrower Group adopts
or its governing body resolves to adopt, or it begins to implement, a plan of
liquidation, dissolution of wind-up of its affairs, or (F) any member of the
Borrower Group discontinues or ceases to conduct operations. Interest shall be
computed on the basis of a 360-day year and the number of calendar days elapsed
during each year. This Promissory Note shall bear interest from the date hereof
until the indefeasible payment in full of all amounts due and owing hereunder.

 



 

 



 

2. PAYMENTS. All payments under this Promissory Note, principal, interest and
otherwise, shall be due and payable immediately upon DEMAND made in writing
(email is sufficient) by FT to the Borrower. Demand may be made at any time,
without prior notice, and shall be effective immediately upon dispatch to the
address set forth under the Borrower’s signature of this Promissory Note. All of
the foregoing payments shall be made by wire transfer of immediately available
funds to the account specified in a bank located in New York, New York in such
demand, in lawful money of the United States of America. All payments under this
Promissory Note shall be applied when received by FT, first in reduction of
accrued but unpaid interest, then to any other amounts owing under this
Promissory Note, and any balance in reduction of principal. Notwithstanding the
foregoing or anything herein to the contrary, in no event shall FT make a demand
for payment or repayment hereunder until the earlier of (a) forty-five (45) days
after the date of this Promissory Note, (b) the occurrence of a Material Adverse
Change as determined by FT in its sole and absolute discretion, (c) the
occurrence of any default or event of default under (i) that certain Recourse
Receivables Purchase & Security Agreement, dated as of February 8, 2018, among
the Borrower, EcoStim, Inc. and Porter Capital Corporation or (ii) any other
material agreement to which the Borrower or any member of the Borrower Group is
a party, and (d) the date upon which the Borrower or any member of the Borrower
Group ceases operating for any reason. As used herein, “Material Adverse Change”
means (x) a material adverse change in, or a material adverse effect upon, the
condition (financial or otherwise), operations, assets, business, prospects or
properties of the Borrower or any members of the Borrower Group, (y) a material
impairment of the ability of the Borrower or any members of the Borrower Group
to perform any of its obligations under this Promissory Note or any agreement or
document executed and delivered in connection herewith or (z) a material adverse
effect upon any portion of any collateral securing this Promissory Note or upon
the legality, validity, binding effect or enforceability against the Borrower or
any members of the Borrower Group of this Promissory Note or any agreement or
document executed and delivered in connection herewith.

 

3. GRID. FT shall endeavor to record on the annexed Grid the amount of all
advances made hereunder and payments of principal and interest. The failure of
FT to make such notation upon the making of any advance or the payment of any
principal or interest, however, shall not alter or impair the rights and
remedies of FT if an advance has actually been made or the rights and remedies
of Borrower if a payment has been delivered. The markings on the Grid shall be
deemed conclusive absent a showing of manifest error.

 

 -2- 

 



 

4. USE OF PROCEEDS. The Borrower shall use the proceeds of the initial advance
made on the date hereof to pay (x) FT, a closing fee in the amount of two
hundred thousand ($200,000) dollars, and (y) FT’s counsel for the reasonable
fees and expenses incurred in connection with the transactions contemplated by
this Promissory Note up to a maximum amount of one hundred thousand ($100,000)
dollars, and, if any, all outstanding fees and expenses owing to such counsel in
respect of FT’s investment in the Borrower; provided this clause (y) shall in no
event limit the Borrower’s obligations under Section 5 of this Promissory Note;
provided, further, that any and all additional fees, costs and expenses shall be
paid for by the Borrower, and if not promptly paid shall be added to (and be
deemed advanced hereunder to the Borrower on the date incurred) the principal
amount of this Promissory Note, with interest to accrue on such amounts in
accordance with the terms hereof, if not paid on demand. The amounts described
in clauses (x) and (y) shall be paid directly by FT to the recipient thereof,
and shall upon such payment be deemed advances hereunder made on the date hereof
as though paid directly by FT to the Borrower. The balance of such initial
advance shall be used by the Borrower for general working capital purposes,
including without limitation, for the payment of amounts set forth on Exhibit A
when due or as otherwise set forth on Exhibit A. The proceeds of any future
advances, which may be made or not, in the sole and absolute discretion of FT,
shall be used for such purposes as shall be mutually agreed by FT and the
Borrower.

 

5. EXPENSES; COSTS OF COLLECTION. All expenses incurred by FT or any of its
affiliates, including its agents (including, but not limited to, reasonable
attorneys’ fees, costs and expenses) in connection with the preparation,
negotiation, execution of this Promissory Note and any related agreements or
documents executed in connection herewith and in connection with protecting,
enforcing or foreclosing this Promissory Note or the security interest granted
to FT securing this Promissory Note, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions or proceedings arising out
of or related to FT’s transactions with the Borrower, shall be paid for by the
Borrower, and if not promptly paid shall be added to (and be deemed advanced
hereunder to the Borrower on the date incurred) the principal amount of this
Promissory Note, with interest to accrue on such amounts in accordance with the
terms hereof, if not paid on demand.

 

6. WAIVER OF PRESENTMENT, DEMAND FOR PAYMENT, ETC. Borrower waives presentment,
demand for payment, protest and notice of protest and notice of dishonor of this
Promissory Note.

 

7. PREPAYMENT. This Promissory Note may be prepaid, in whole or in part, at any
time, provided, that: (x) the Borrower thereupon indefeasibly pays to FT
concurrently with any such prepayment, (A) a premium in the amount of four
percent (4.00%) of the aggregate amount then being prepaid (inclusive of
interest and other amounts due and owing under this Promissory Note) (the
“Prepayment Premium”) and (B) all accrued interest; and (y) the minimum amount
of any such prepayment is equal to the lesser of $1,000,000 and the then
outstanding balance of this Promissory Note (together with all accrued and
unpaid interest and other amounts owing hereunder). Notwithstanding the
foregoing or anything in this Promissory Note to the contrary, concurrently with
any payment or prepayment in whole or in part of this Promissory Note upon the
commencement of any proceeding under the United States Bankruptcy Code (11
U.S.C. § 101, et seq.) and any other insolvency or similar statute in the United
States or in any other jurisdiction (the “Bankruptcy Code”) involving the
Borrower or any member of the Borrower Group, the Borrower shall pay to FT an
amount equal to the Prepayment Premium. The Borrower and FT agree that (a) a
prepayment of this Promissory Note pursuant to this Section 7, or (b an
acceleration of this Promissory Note pursuant to commencement of any proceeding
under the Bankruptcy Code, in each case, shall cause commercial harm to the
interests of FT, and the prepayment premia payable pursuant to this Section 7
(x) constitutes reasonable and proportionate compensation for such harm, (y) are
the product of an arm’s length transaction between sophisticated parties having
received independent legal advice and (z) are payable notwithstanding the then
prevailing market conditions at the time payment of the prepayment premia is
made, and FT has agreed to provide the advances and other financial
accommodations evidenced by this Promissory Note in reliance on each such
acknowledgement by the Borrower. The Borrower hereto expressly waives the
provisions of any present or future law which prohibits or may prohibit the
collection of the prepayment premia in any of the circumstances set out in this
Section 7 and expressly acknowledges that its agreement to pay prepayment premia
hereunder has been relied upon by FT in providing the advances and other
financial accommodations evidenced by this Promissory Note and/or becoming a
lender.

 

 -3- 

 

 



8. AMENDMENT; WAIVER. The terms and conditions of this Promissory Note shall not
be amended, changed, terminated or waived except by a writing, duly executed by
FT and Borrower.

 

9. USURY SAVINGS CLAUSE. In no event shall the interest charged with respect to
this Promissory Note or any other obligations of the Borrower under this
Promissory Note exceed the maximum amount permitted under the laws of the State
of New York or of any other applicable jurisdiction. Notwithstanding anything to
the contrary herein or elsewhere, if at any time the rate of interest payable
under this Promissory Note (the “Stated Rate”) would exceed the highest rate of
interest permitted under any applicable law to be charged (the “Maximum Lawful
Rate”), then for so long as the Maximum Lawful Rate would be so exceeded, the
rate of interest payable shall be equal to the Maximum Lawful Rate; provided,
that, if at any time thereafter the Stated Rate is less than the Maximum Lawful
Rate, the Borrower shall, to the extent permitted by applicable law, continue to
pay interest at the Maximum Lawful Rate until such time as the total interest
received is equal to the total interest which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable. Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event, this provision shall again apply. If FT has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to the
Borrower. In computing interest payable with reference to the Maximum Lawful
Rate applicable to FT, such interest shall be calculated at a daily rate equal
to the Maximum Lawful Rate divided by the number of days in the year in which
such calculation is made.

 

 -4- 

 



 

10. GOVERNING LAW. This Promissory Note has been delivered in the State of New
York and is to be construed and enforced according to, and governed by, the laws
of the State of New York without respect to otherwise applicable rules or
principles of conflict of laws.

 

11. BINDING EFFECT, AUTHORITY. This Promissory Note shall be binding upon
Borrower, its successors, assigns, heirs, executors, and personal
representatives, and shall inure to the benefit of FT, and its designees,
successors and assigns. Borrower represents and warrants that the execution of
this Promissory Note is a duly authorized act of said corporation, and is the
valid, binding and enforceable obligation of said corporation.

 

12. CONSTRUCTION. Whenever possible, each provision of this Promissory Note
shall be interpreted independent of each other provision hereof, and in such
manner as to be effective and valid under applicable law. If any provision
hereof shall be prohibited by or invalid under any law, such provision shall be
effective to the extent permitted by such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Promissory Note. The Borrower, for itself, its successors and assigns, hereby
knowingly, voluntarily and intentionally waives any claim that, and any right to
assert any claim that, the aforesaid charges and interest are unenforceable as
penalties or otherwise.

 

13. CONSENT TO JURISDICTION. Subject to the following proviso, Borrower hereby
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County and to the jurisdiction of the United States
District Court for the Southern District of New York, for the purposes of any
suit, action or other proceeding arising out of or based upon this Promissory
Note; provided, however, FT may institute a proceeding in any jurisdiction in
which any collateral securing this Promissory Note is located or in which it is
otherwise necessary, advisable or convenient to enforce its rights hereunder or
in connection with the transactions contemplated hereby. BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES AND AGREES NOT TO ASSERT, BY WAY
OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT BORROWER IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS, THAT BORROWER’S PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT
OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS
PROMISSORY NOTE MAY NOT BE ENFORCED IN OR BY SUCH COURT. SERVICE OF PROCESS MAY
BE MADE UNDER THIS PROMISSORY NOTE BY MEANS OF U.S. MAIL OR A NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE.

 

14. RIGHTS, CUMULATIVE; FORBEARANCE. The rights, powers and remedies given to FT
under this Promissory Note shall be in addition to and not in lieu of all
rights, powers and remedies given to it by virtue of any other document or
instrument executed and delivered by Borrower to FT or to which Borrower and FT
are both parties or both otherwise bound, or otherwise available to FT under the
law or in equity. Any forbearance, failure or delay by FT in exercising any
right, power or remedy under this Promissory Note or in any other documents or
instrument executed and delivered by Borrower to FT or to which Borrower and FT
are both parties or both otherwise bound, or otherwise available to FT shall not
be deemed to be a waiver of such right, power or remedy, nor shall any single or
partial exercise of any right, power or remedy preclude the further exercise
thereof.

 

15. WAIVER OF JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO REQUEST OR TO HAVE A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS PROMISSORY NOTE AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER. By accepting this Promissory
Note, FT also waives its right to request a trial by jury.

 

[signature page follows]

 

 -5- 

 



 

IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be duly executed
and delivered as of the day and year first above written.

 



  BORROWER:       ECO-STIM ENERGY SOLUTIONS, INC.         By: /s/ J. Chris
Boswell   Name: J. Chris Boswell   Title: President and Chief Executive Officer
    Address for Notices/Service:     2930 W. Sam Houston Pkwy N.     Suite 275  
  Houston, Texas 77043     Attn: Chief Executive Officer

 

[Signature Page to Promissory Note]

 

 -6- 

 

 

GRID



 

 



 

NEGOTIABLE DEMAND PROMISSORY NOTE (Grid – Secured)

DATED June 8, 2018

FACE AMOUNT: $15,000,000

 

ADVANCES AND PAYMENTS OF PRINCIPAL AND INTEREST

 





        Cash   Amount of   Unpaid           Amount of   Inventory   Principal  
Principal   Interest Authorized Date   Advance   (C/I)   Payment   Balance  
Payment Notation June 8, 2018   $5,536,000                                      
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                   

 

-7-

 



 